123 Ga. App. 68 (1970)
179 S.E.2d 560
BEETS
v.
PADGETT.
45720.
Court of Appeals of Georgia.
Submitted October 1, 1970.
Decided December 3, 1970.
Frank D. Schaffer, Doyle C. Brown, for appellant.
S. M. Landress, for appellee.
QUILLIAN, Judge.
1. The plaintiff brought an action to recover a real estate commission which he alleged was due him by his employer who was a real estate broker. While there was evidence that the plaintiff was employed as a real estate salesman, the record fails to show that he had obtained a license as required by Code § 84-1410. It was a condition precedent to recovery that the plaintiff prove he had the necessary license and the failure to do so requires the grant of a new trial. Code Ann. § 84-1413. See Maxwell v. Tucker, 118 Ga. App. 695, 698 (165 SE2d 459); Household Finance Corp. v. Johnson, 119 Ga. App. 49 (165 SE2d 864); Dixon v. Rollins, 120 Ga. App. 557, 559 (171 SE2d 646).
2. The defendant also contends the evidence was not sufficient to *69 support the verdict. With this contention we cannot agree. While in conflict, the testimony was enough to prove that the plaintiff was the procuring cause of the sale.
Judgment reversed. Bell, C. J., and Whitman, J., concur.